Exhibit 10.28

 

Amendment

 

to

 

2001 Employee Stock Purchase Plan

 

Section 3.05 of the Lawson Software, Inc. 2001 Employee Stock Purchase Plan is
amended as follows effective December 6, 2001, to correct the date in that
section:

 

SECTION 3.05 Additional Contributions.  Except during the Initial Purchase
Period, a Participant may not make any payment into the Stock Purchase Account
other than the payroll deductions made pursuant to the Plan.  During the Initial
Purchase Period, a Participant may contribute up to fifteen percent (15%) of the
Participant’s Current Compensation during the Initial Purchase Period to the
Participant’s Stock Purchase Account by delivery of a personal check or money
order to the Company.  Contributions to a Participant’s Stock Purchase Account
during the Initial Purchase Period must be made on or prior to February 1,
2002.  Any Participant’s contribution shall be credited to the Participant’s
Stock Purchase Account and such funds shall be held by the Company on the terms
and conditions of this Article III.

 

--------------------------------------------------------------------------------